 

Exhibit 10.1

 

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re:

 

:    Chapter 11

 

 

:    

NORTHWESTERN CORPORATION,

 

:    Case No. 03-12872 (CGC)

 

 

:    

 

Debtor.

 

:    Hearing Date:  

 

 

:    Objection Deadline:

 

 

:    

 

 

:    

 

DEBTOR’S MOTION FOR ORDER APPROVING STIPULATION AMONG DEBTOR, CLARK FORK AND
BLACKFOOT, LLC, ATLANTIC RICHFIELD COMPANY, UNITED STATES, STATE OF MONTANA, AND
THE CONFEDERATED SALISH AND KOOTENAI TRIBES

 

NorthWestern Corporation (the “Debtor” or “NOR”), as debtor and
debtor-in-possession, hereby moves the Court, pursuant to Section 105(a) of
Title 11 of the United States Code (the “Bankruptcy Code”) and Rule 9019 of the
Federal Rules of Bankruptcy Procedure, for the entry of an order approving the
stipulation among the Debtor, Clark Fork and Blackfoot, LLC (“Clark Fork”),
Atlantic Richfield Company, the United States, the State of Montana and the
Confederated Salish and Kootenai Tribes (the “Stipulation”). In support of this
Motion, the Debtor respectfully represents as follows:

 

JURISDICTION

 

1.             This Court has jurisdiction over this matter pursuant to 28
U.S.C. §§ 157 and 1334. This is a core proceeding pursuant to 28 U.S.C. §
157(b)(2). Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and
1409.

 

BACKGROUND

 

2.             On September 14, 2003 (the “Petition Date”), the Debtor filed a
voluntary petition for relief under Chapter 11 of the Bankruptcy Code. The
Debtor continues to operate its

 

 

--------------------------------------------------------------------------------


 

businesses and manage its properties as a debtor-in-possession pursuant to
Sections 1107 and 1108 of the Bankruptcy Code.

 

3.             No request has been made for the appointment of a trustee or
examiner in this case. The Official Committee of Unsecured Creditors was
appointed by the Office of the United States Trustee on September 30, 2003.

 

4.             NOR is a publicly traded Delaware corporation which was
incorporated in 1923. NOR and its direct and indirect non-Debtor energy
subsidiaries comprise one of the largest providers of electricity and natural
gas in the upper Midwest and Northwest regions of the United States, serving
approximately 608,000 customers throughout Montana, South Dakota
and Nebraska.[(1)

 

RELIEF REQUESTED

 

5.             By this motion (the “Motion”), NOR seeks an order approving the
Stipulation in connection with the Debtor’s Motion for Order Pursuant to
Bankruptcy Rule 9019 Approving Settlement Agreement Among Debtor, Clark Fork and
Blackfoot, LLC and Atlantic Richfield Company dated October 17, 2003 (Dkt. No.
256) (the “ARCO Motion”). As set forth more fully in the Stipulation, the United
States, on behalf of U.S. Environmental Protection Agency and the
U.S. Department of the Interior, the State of Montana (the “State”) and the
Confederated Salish and Kootenai Tribes(2) (the “Tribes,” collectively with the
United States and the State, the “Government Parties”) agree to withdraw their
objections to the ARCO Motion, subject to the

 

--------------------------------------------------------------------------------

(1) A more detailed overview is set forth in the Affidavit of William M. Austin
in Support of First Day Motions filed with the Court on the Petition Date
(Docket Entry No. 2).

 

(2) Under the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, 42 U.S.C. §§ 9601 et seq. (“CERCLA”), as amended by the Superfund
Amendments and Reauthorization Act of 1986, Pub.L. No. 99-49, 100 Stat. 1613,
the Tribes are granted the authority and responsibility to act as natural
resource trustees.

 

 

2

--------------------------------------------------------------------------------


 

conditions set forth in, and the Court’s approval of, the Stipulation and the
Settlement Agreement (as defined below).

 

BASIS FOR RELIEF

 

6.             On February 13, 2002, The Montana Power Company merged into The
Montana Power Company, LLC, a Montana Limited Liability Company (“MPC LLC”). At
the time of the merger, MPC LLC acquired the assets and liabilities of The
Montana Power Company’s natural gas and electric utility businesses, which
included a small, hydroelectric dam located approximately five miles southeast
of Missoula, Montana at the confluence of the Clark Fork River and Blackfoot
River at Milltown, Montana, known as the Milltown Dam (the “Dam” or “Milltown
Dam”).

 

7.             The Milltown Dam was built in the period 1906 to 1907 to provide
hydroelectric power to a nearby lumber-mill. The Milltown Dam continues to be
operated as a run-of-the-river dam. Run-of-the-river means that outflow from the
dam equals inflow to the reservoir from the two rivers, to the extent
possible. The dam is presently comprised of five discrete sections with a total
crest length of 668 feet. These include a 220-feet-long spillway section, a
54-feet-long radial gate section, a 26-feet-long divider block, a 126-feet-long
intake/powerhouse structure, and a 244-feet-long non-overflow right
abutment. Three of the sections, the spillway, radial gate, and powerhouse, are
capable of passing water under normal circumstances. Each of these sections,
however, has a different outlet elevation. Along the full length of the spillway
is a flashboard structure equipped with 44 five-feet wide by eight-feet high
slide panel assemblies. Each of the slide panels can be raised and lowered
independently. The panels allow the reservoir to rise to the normal pool level
and provide control of spill over the spillway section of the Dam. The radial
gate is 42.5 feet wide by 16.75 feet high.

 

 

3

--------------------------------------------------------------------------------


 

8.             Historic mine operations along the Clark Fork River and its
tributary streams began in the late nineteenth century. It was the common
practice of these early mine operators to place mine wastes in or adjacent to
the streams. Mine wastes may contain heavy metals, and the movement of the river
waters caused these mine wastes to move downstream and settle in the Dam
reservoir. Approximately 7 million cubic yards of sediments contaminated with
heavy metals now reside in the Dam reservoir (the “Milltown Site”). The Anaconda
Company was an owner and operator of mine properties near Butte and Anaconda.
The Atlantic Richfield Company (“Atlantic Richfield”) acquired The Anaconda
Company in 1977 and merged with The Anaconda Company in 1981.

 

9.             In 1983, the Milltown Site was listed by the Environmental
Protection Agency (“EPA”) on the National Priorities List by publication in the
Federal Register on September 8, 1983, at 48 Fed. Reg. 40658 pursuant to the
Comprehensive Environmental Response Compensation and Liability Act of 1980, as
amended (“CERCLA”). EPA claims that contaminated sediments in the reservoir
should be removed to protect human health and the environment. EPA identified
Atlantic Richfield Company as one party that is potentially responsible for
contamination in the reservoir, based, in part, on its acquisition of and merger
with The Anaconda Company (“Anaconda”). Anaconda once owned and operated mine
properties upstream from the Milltown Site, and allegedly placed mine waste in
areas where it could flow downstream into the reservoir. EPA also named The
Montana Power Company (“MPC”) as a potentially responsible party (“PRP”) for the
reservoir. MPC operated the Dam in compliance with its Federal Energy Regulatory
Commission (“FERC”) license. As part of its FERC license compliance, MPC
periodically dredged the Milltown Dam reservoir, depositing

 

 

4

--------------------------------------------------------------------------------


 

sediments on the land around the reservoir. NOR assumed MPC’s PRP status when
NOR completed its acquisition of MPC LLC in February 2002.(3)

 

10.           On November 15, 2002, NOR entered into that certain Environmental
Liabilities Support Agreement (the “Environmental Support Agreement”) (a copy of
which is annexed to the ARCO Motion as Exhibit A) with NorthWestern Energy, LLC
(“NOR LLC”), its wholly-owned subsidiary and operator of the Milltown Dam.

 

11.           The Environmental Support Agreement attempts to limit NOR’s
maximum liability to NOR LLC in respect of Environmental Liabilities (as such
term is defined in the Environmental Support Agreement) to a maximum cumulative
amount of $10 million. NOR LLC was subsequently renamed Clark Fork and Blackfoot
LLC.

 

12.           The remedial action proposed by the EPA for the Milltown Site
includes removal of the spillway and radial gate section of the Milltown Dam,
and related reclamation of Milltown Project lands. Current estimates with
respect to the total cost of the remedy of the Milltown Site range from a low of
approximately $90 million to an amount in excess of $150 million, exclusive of
any state-imposed restoration plan and FERC license surrender costs. Since NOR,
due to its status as a PRP at the Milltown Site, is subject to CERCLA joint and
several liability, NOR could be exposed to funding 100% of the remedy costs.

 

13.           On October 17, 2003, the Debtor filed the ARCO Motion requesting
entry of an order approving the settlement agreement among the Debtor, Clark
Fork and Atlantic Richfield Company (the “Settlement Agreement”). Under the
Settlement Agreement, the Debtor would pay Atlantic Richfield a sum of money and
in exchange Atlantic Richfield would arrange to

 

--------------------------------------------------------------------------------

(3) Following NOR’s acquisition of MPC LLC, NOR changed the name of this
acquired entity to NorthWestern Energy, LLC.

 

 

5

--------------------------------------------------------------------------------


 

remove the spillway and radial gate and remove or otherwise respond to
contaminated sediments associated with the Milltown Dam. The terms of the
Settlement Agreement are set forth in detail in the ARCO Motion and the
Settlement Agreement.(4) On January 8, 2004, Atlantic Richfield Company filed
its proof of claim, Claim No. 488, with the Debtor’s claims agent, asserting a
claim in an unliquidated amount, based on remedial costs estimated to be between
$104,200,000 and $164,200,000.  That claim would be resolved by the Settlement
Agreement, consistent with the Stipulation.

 

14.           In November 2003, the United States and the State each filed
objections to the Settlement Agreement (the “Objections”). The Objections
asserted, inter alia: (a) that since the Government Parties did not participate
in the Settlement Agreement, even though the Government Parties had claims and
rights against the Debtor that were allegedly affected by the Settlement
Agreement, the Settlement Agreement should not be approved; (b) that the
Settlement Agreement implied that the Debtor’s liability to the Government
Parties is limited to no more than $2.5 million when its liability had in fact
not yet been determined or capped as to such parties; and (c) that the Debtor
and Clark Fork are not separate entities but are alter-egos of each other.

 

15.           On April 14, 2004, the United States filed its proof of claim,
Claim No. 1054, with the Debtor’s claims agent in an amount in excess of
$100,000,000 which amount includes at least $14,053,436.40 for unreimbursed
response costs and approximately $95,000,000 in connection with additional
response activities and the cost of implementing additional response actions
under CERCLA. On April 8, 2004, the State filed its proof of claim, Claim No.
1047,

 

--------------------------------------------------------------------------------

(4) A copy of the Settlement Agreement is attached to the ARCO Motion as Exhibit
B. Any capitalized terms used herein but not otherwise defined shall have the
meaning ascribed to such terms in the Stipulation.

 

 

6

--------------------------------------------------------------------------------


 

with the Debtor’s claims agent in an approximate amount of $135,280,000.00. On
April 12, 2004, the Tribes filed their proof of claim, Claim No. 1053, with the
Debtor’s claims agent in the amount of $60,000,000. The United States, the
State, and the Tribes reserved their rights to amend their claims.

 

16.           Prior and subsequent to the filing of the Objections, the
Government Parties engaged in negotiations for a resolution of their natural
resource restoration claims (“Restoration Claims”) and other rights against the
Debtor pertaining to the Milltown Site. The parties have reached a framework for
resolving these claims and rights and intend to continue negotiations to
finalize the specific terms of settlement as part of the Consent Decree (as
defined in the Stipulation) to be entered by the U.S. District Court for the
District of Montana.

 

THE STIPULATION

 

17.           Pursuant to the terms of the Stipulation (a copy of which is
annexed hereto as Exhibit A), the Debtor, with some anticipated funding from
Clark Fork, shall contribute $3.9 million for restoration work within a certain
area of the Milltown Site known by the parties as the “Project Area.” The $3.9
million shall be paid to the State, which will complete certain restoration work
at the Milltown Site as the lead natural resource trustee for the Milltown Site.
As more fully described in the Stipulation, of the $3.9 million for restoration
work, $2.5 million shall be obtained from the $2.5 million set aside in the
Settlement Agreement to partially satisfy the Restoration Claims and rights of
the State and Tribes. The remaining $1.4 million contribution is anticipated to
be obtained through the proceeds of an insurance premium refund and the sale of
certain lands in and around the Milltown Site owned by Clark Fork. In the event
that the insurance premium refund and the sale of certain lands owned by Clark
Fork does not satisfy the $1.4 million contribution, any remaining funds needed
may be obtained from the sale

 

 

7

--------------------------------------------------------------------------------


 

of specific Clark Fork water rights. Clark Fork shall also offer the State, or
the State’s designee, Clark Fork’s remaining Milltown Site land holdings and
water rights which are not sold in accordance with the Stipulation within two
and one half years following the Effective Date of the Consent Decree for the
Milltown Site, plus ten days, as a contribution toward the restoration work
outside of the Project Area, and as partial consideration for liability releases
to be defined in the Consent Decree for the Milltown Site.

 

18.           The Debtor shall make the payment of $2.5 million, described in
Paragraph 17 above, to the State and shall make the $7.5 million payment under
the Settlement Agreement to Atlantic Richfield (notwithstanding any provision in
the Settlement Agreement to the contrary) on the same day, which day shall be
within thirty (30) days after the effective date of the Consent Decree (as
defined in the Stipulation).

 

19.           In the event the insurance premium refund and the sale of certain
Clark Fork assets are insufficient to satisfy the $1.4 million contribution as
described in Paragraph 17 above, the Debtor shall guarantee payment of this
contribution.

 

20.           In addition, under the Stipulation, the Debtor and/or Clark Fork
shall pay $50,000 in satisfaction of all of their historical mitigation
obligations arising from demolition of FERC-licensed structures at the Milltown
Reservoir Site in accordance with the terms and conditions established in the
Consent Decree for the Milltown Site.(5) FERC is not a party to the Stipulation,
however, and will not be a party to the Consent Decree. While FERC is not a
party to the Stipulation, the Stipulation, Settlement Agreement and any Consent
Decree contemplate entry of a FERC order addressing the Debtor’s obligations
arising from the FERC-licensed structures at

 

--------------------------------------------------------------------------------

(5) While the EPA’s initial proposed remedy (announced to the public in April
2003) did not involve removal of the Milltown Dam powerhouse, subsequent public
hearings disclosed a desire on the part of the public to remove the entire
Milltown Dam generation facility. As a result, ARCO, NOR and the Government
Parties have agreed to a modification of the proposed remedy to incorporate
removal of he Milltown Dam powerhouse.

 

 

8

--------------------------------------------------------------------------------


 

the Milltown Site. The Consent Decree for the Milltown Site will incorporate the
FERC’s order issued in response to the Clark Fork’s FERC Operating License
Surrender Application.

 

21.           On or before confirmation of the Debtor’s plan of
reorganization,(6) the Debtor shall assume its obligations under its executory
contract with Five Valleys Land Trust involving the sale of the Alberton Gorge
property along the Clark Fork River in northwestern Montana, and its ultimate
transfer to the State. The Debtor shall not reject or disclaim this property
sale contract in bankruptcy and will grant, without additional payment, such
extensions of the executory contract to Five Valleys Land Trust as are
reasonably necessary to finalize and close this transaction.

 

22.           In addition to the provisions described above, the parties to the
Stipulation agree that the Settlement Agreement shall be construed and operate
as follows:

 

                a.             The Debtor’s contribution to the State for
implementation of the Government Parties’ restoration activities in the Project
Area shall be $2.5 million; this amount is separate and apart from the Debtor’s
$1.4 million guarantee of additional funding to the State for such restoration,
as set forth in detail in Paragraph 17 above and Paragraph 6(C) of the
Stipulation, and the consideration to be provided by Clark Fork by way of
offering to the State, or the State’s designee, Clark Fork’s remaining Milltown
Dam land holdings and water rights which are not sold in accordance with the
Stipulation within two and one half years following the Effective Date of the
Consent Decree for the Milltown Site, plus ten days, as a contribution toward
the restoration work outside of the Project Area, and as partial consideration
for liability releases to be defined in the Consent Decree for the Milltown
Site.

 

--------------------------------------------------------------------------------

(6) On March 11, 2004, the Debtor filed its proposed plan of reorganization with
the Court (the “Plan”).

 

 

9

--------------------------------------------------------------------------------


 

                b.             The contribution to be paid by the Debtor to
Atlantic Richfield under the Settlement Agreement shall be the remaining $7.5
million.

 

                c.             The $500,000 monthly payments to be paid by the
Debtor into the $10.0 million escrow account under the Settlement Agreement
shall be paid in alternating $500,000 installments, with the first installment
being paid into an escrow fund for the State’s benefit, the second installment
being paid into an escrow account for Atlantic Richfield’s benefit, and the
payments alternating between those accounts until the full $2.5 million payment
has been made into the escrow account for the State. Unless otherwise ordered by
this Court, the Debtor shall continue making such payments until it has
sufficiently funded its monetary obligations to the State and Atlantic Richfield
under this Stipulation and the Settlement Agreement. Notwithstanding any
provision in the Settlement Agreement to the contrary, the Debtor shall begin to
make these monthly payments within thirty (30) days of the Court’s approval of
this Stipulation.

 

23.           Notwithstanding any provision in the Settlement Agreement to the
contrary, Atlantic Richfield shall instruct American Specialty Lines Insurance
Company to designate the Debtor and Clark Fork as additional insureds under
coverage A of the policy of insurance issued to Atlantic Richfield on June 30,
2003.

 

24.           Upon Court approval of the Stipulation, the Government Parties
withdraw their objections to the Settlement Agreement, consistent with the
Stipulation, and to the Debtor’s ARCO Motion, subject to the Stipulation. It is
contemplated that after entry of the Consent Decree for the Milltown Site and
upon said Consent Decree becoming final and entry of a final FERC order, the
United States and the State shall withdraw their respective claims relating to
the Milltown Site in the Debtor’s bankruptcy proceeding.

 

 

10

--------------------------------------------------------------------------------


 

25.           In the event, the parties fail to obtain judicial approval of this
Stipulation and the Settlement Agreement, or if the Consent Decree for the
Milltown Site does not become fully effective pursuant to the conditions in the
Consent Decree, then neither the Debtor nor Atlantic Richfield shall use the
Stipulation, the Settlement Agreement or the Court’s approval of either document
as a basis for claims of estoppel or waiver of any right, claim, argument, or
objection asserted by the Government Parties.

 

26.           In the event that (a) the Consent Decree is not entered after it
is lodged with the court; (b) the Consent Decree does not become fully effective
pursuant to the conditions in the Consent Decree; or (c) after entry of the
Consent Decree, the Consent Decree is overturned on appeal and subsequent
negotiations are required, and any of the parties to this Stipulation assert
that the negotiations have irretrievably broken down then the Settlement
Agreement shall be deemed void ab initio, and all funds in the escrow account
shall continue to be held in trust in the escrow account pending further order
of this Court.

 

27.           Furthermore, in the event that (a) the Consent Decree is not
entered after it is lodged with the court; (b) the Consent Decree does not
become fully effective pursuant to the conditions in the Consent Decree; or (c)
after entry of the Consent Decree, the Consent Decree is overturned on appeal
and subsequent negotiations are required, and any of the parties to this
Stipulation assert that the negotiations have irretrievably broken down then the
Government Parties may assert their prior objections and other objections to the
Settlement Agreement or any similar agreement, and all of their claims, rights
and arguments regarding the Settlement Agreement shall be preserved.

 

28.           In the event that the Debtor’s Plan is confirmed and becomes
effective before a Consent Decree is entered or becomes fully effective, and if
such Consent Decree subsequently

 

 

11

--------------------------------------------------------------------------------


 

is not entered or does not become fully effective, then all of the Government
Parties’ rights, claims, arguments and objections shall be preserved.

 

LEGAL BASIS FOR RELIEF

 

29.           This Court may authorize the Debtor to resolve the objections
filed by the Governmental Parties and the environmental liability claims with
Atlantic Richfield on the basis set forth in the Stipulation and Settlement
Agreement. A compromise that involves a disposition of property of the estate
must be approved by the Bankruptcy Court if it is outside the ordinary course of
business. See 11 U.S.C. § 363(b) ; Myers v. Martin (In re Martin), 91 F.3d 389,
394 (3d Cir. 1996). Bankruptcy Rule 9019 sets forth the standard for Bankruptcy
Court approval of compromises, providing that “[o]n motion by the
[debtor-in-possession] and after notice and a hearing, the court may approve a
compromise or settlement.” Bankruptcy Rule 9019(a). “[T]he decision whether to
approve a compromise under Rule 9019 is committed to the sound discretion of the
Court, which must determine if the compromise is fair, reasonable, and in the
interest of the estate.” In re Louise’s, Inc., 211 B.R. 798, 801 (D. Del. 1997)
(declining to approve settlement found to be sub rosa plan); see In re Marvel
Entertainment Group, Inc., 222 B.R. 243 (D. Del. 1998) (proposed settlement held
in best interest of the estate).

 

30.           The “best interest” test requires the Debtor to show that the
settlement or compromise is “fair and equitable.” In re Woodson, 839 F.2d 610,
620 (9th Cir. 1988); see also Protective Comm. for Indep. Stockholders of TMT
Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 424 (1968); Tindall v. Mavrode
(In re Mavrode), 205 B.R. 716, 721 (Bankr. D.N.J. 1997).

 

31.           In determining whether a proposed settlement is fair and
equitable, the Court should consider “(a) the probability of success in the
litigation; (b) the difficulties, if any, to be encountered in the matter of
collection; (c) the complexity of the litigation involved, and the

 

 

12

--------------------------------------------------------------------------------


 

expense, inconvenience and delay necessarily attending it; (d) the paramount
interest of the creditors. . . “. Woodson, 839 F.2d at 620; In re Martin, 91
F.3d at 393 (3d Cir. 1996); see also In re Columbia Gas Sys., Inc., Nos. 91-803,
91-804, 1995 WL 404892, at *1 (Bankr. D. Del. June 16, 1995) (“Relevant factors
to consider in evaluating the settlement include the probability of success in
the claims litigation, complexity of litigation, expense, inconvenience and
delay attending to the litigation, interests of creditors, and the extent to
which the settlement is truly the product of arm’s length bargaining and not of
fraud and collusion.”).

 

32.           The Debtor submits that upon approval of the Stipulation,
Settlement Agreement, entry of a final Consent Decree for the Milltown Site and
FERC order issued in response to the Clark Fork’s FERC Operating License
Surrender Application, the Debtor’s financial liability to Atlantic Richfield
and the Governmental Parties will be limited satisfying the standards set forth
above.

 

33.           Consistent with the terms of the Settlement Agreement and the
Stipulation and upon entry of a final Consent Decree for the Milltown Site and
FERC order, the Debtor will be liquidating any remaining financial exposure to
the Government Parties at the Milltown Site under relevant statutes.

 

34.           Consistent with the Environmental Support Agreement, the Debtor
will continue to comply with any remaining FERC administrative orders and dam
safety and operating requirements relating to ongoing site operations, including
dam operation, which shall continue until the removal of the dam and related
structures is completed.

 

35.           Further, the Stipulation and the Settlement Agreement provide a
mechanism to resolve actual and potential disputes and controversies that, if
permitted to continue, could involve time-consuming and expensive proceedings
for the Debtor. Pursuant to the Stipulation

 

 

13

--------------------------------------------------------------------------------


 

and the Settlement Agreement, the Government Parties have agreed to work with
the Debtor in good faith and on an expedited basis to obtain a final Consent
Decree for the Milltown Site and FERC order. Absent approval of the Settlement
Agreement and Stipulation, the Debtor could be forced to engage in protracted
litigation with Atlantic Richfield and the Governmental Parties and face
potential financial exposure far in excess of $10 million.

 

36.           Because of the importance of the Settlement Agreement and the
Stipulation to NOR and the bankruptcy estate, NOR is requesting Court approval
at this time in order to provide assurance that it is authorized to rely on and
proceed with the Settlement Agreement and the Stipulation and the final
negotiations of a Consent Decree for the Milltown Site and FERC order.

 

37.           The Stipulation is in the estate’s best interest because it
resolves the Governmental Parties objections to the Settlement Agreement which
resolves all claims between Atlantic Richfield and NOR. This, in turn, will save
NOR substantial administrative expenses (including attorneys’ fees) and
preserves the assets of the estate.

 

38.           Accordingly, the Debtor submits that there is more than sufficient
business justification for Court approval of the Stipulation. The Debtor will
benefit greatly from resolving the dispute with Atlantic Richfield and the
Governmental Parties in an expeditious and cost-effective manner. The Debtor
therefore believes that the Stipulation is appropriate in light of the relevant
factors and its terms should be approved.

 

NOTICE

 

39.           Notice of this Motion has been provided to: (i) the Office of the
United States Trustee; (ii) counsel for the Debtor’s Pre-Petition Lenders;
(iii) counsel for the Debtor’s Post-Petition Lenders; (iv) counsel for the
Official Committee of Unsecured Creditors; (v) the

 

 

14

--------------------------------------------------------------------------------


 

Securities and Exchange Commission; (vi) the Federal Energy Regulatory
Commission; (vii) the Montana Public Service Commission; (viii) the South Dakota
Public Utilities Commission; (ix) the Nebraska Public Service Commission;
(x) counsel for Atlantic Richfield; (xi) the Environmental Protection Agency;
(xii) the United States Department of Justice; (xiii) the Montana Department of
Environmental Quality; (xiv) the State of Montana Department of Justice, Natural
Resource Damage Program; (xv) counsel for the Confederated Salish and Kootenai
Tribes; and (xvi) all parties that have requested special notice in this
Chapter 11 case pursuant to Bankruptcy Rule 2002. In light of the nature of the
relief requested herein, the Debtor submits that no other or further notice is
required.

 

PRIOR RELIEF

 

40.           No previous motion for the relief requested herein has been made
to this or any other court.

 

[CONCLUDED ON NEXT PAGE]

 

 

15

--------------------------------------------------------------------------------


 

WHEREFORE, the Debtor respectfully requests that the Court enter an order
(i) approving the Stipulation in substantially the form annexed hereto,
(ii) authorizing the Debtor to execute any documents and take any action
necessary or desirable to consummate the Stipulation, and make the payments into
escrow as described therein and (iii) granting such other and further relief as
is just and proper.

 

 

Dated:

Wilmington, Delaware

 

 

May      , 2004

 

 

 

 

 

 

Respectfully submitted,

 

 

 

 

 

PAUL, HASTINGS, JANOFSKY & WALKER LLP

 

 

600 Peachtree Street

 

 

Suite 2400

 

 

Atlanta, GA 30308

 

 

Jesse H. Austin, III

 

 

Karol K. Denniston

 

 

Telephone: (404) 815-2400

 

 

 

 

 

And

 

 

 

 

 

GREENBERG TRAURIG, LLP

 

 

 

 

 

Scott D. Cousins (No. 3079)

 

 

Victoria Watson Counihan (No. 3488)

 

 

William E. Chipman, Jr. (No. 3818)

 

 

The Brandywine Building

 

 

1000 West Street, Suite 1540

 

 

Wilmington, DE 19801

 

 

Telephone: (302) 661-7000

 

 

 

 

 

Co-Counsel for the Debtor and Debtor-in-Possession

 

 

16

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[Stipulation]

 

 

--------------------------------------------------------------------------------

 